Title: General Orders, 8 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge, August 8th 1775
Parole Portsmouth.Countersign, Northumberland


As the number of absent Sick by the last returns, are astonishingly great; it is ordered that the Names of each man (absent under that pretence) be given in by the Commanding Officer of each Regiment, and signed by him; setting forth the Town which each particular soldier is gone to, that the Committee thereof may be applied to, to inspect into the Nature of their Complaints, and make report of those, who are fit for duty. It has been intimated to the General, that some Officers, under pretence of giving Furloughs to Men, recovering from Sickness, send them to work upon their Farms, for their own private Emolument, at the same time, that the public is taxed with their pay, if not with their provisions; These insinuations

being but obliquely made, the General is unwilling to believe, that any Officer can be so lost to all Sense of honour as to defraud the public in so scandalous a Manner, and therefore does not at present pay any further Regard, to the Insinuation, than to declare, that he will shew no Favor to any Officer, who shall be found guilty of such iniquitous practices: But will do his utmost enedeavours, to bring them to exemplary punishment; & the disgrace due to such Mal-conduct.
The following is the Ration of Provisions allowed by the Continental Congress unto each Soldier. (viz:)
One pound of fresh beef, or ¾ of a pound of Pork, or one pound of Salt Fish, pr diem.
One pound of Bread, or Flour pr diem.
Three pints of Peas, or Beans pr Week, or Vegetables equivalent; at 5/s. pr Bushel for Peas or Beans.
One pint of milk pr Man, pr diem, when to be had.
One half pint of Rice, or one pint of Indian meal pr Man, pr Week.
One quart of Spruce Beer per man, pr diem, or 9 Gallons of molasses pr Company of 100 Men.
Three pounds of Candles to 100 Men pr Week, for Guards, &c.
Twenty-four pounds of soft, or eight pounds of hard Soap for 100 Men per week.
One Ration of Salt, one ditto fresh [meat], and two ditto Bread, to be delivered Monday morning; Wednesday morning the same.
Friday morning the same, and one ditto salt Fish.
All weekly allowances delivered Wednesday morning; where the number of regiments are too many to serve the whole the same day, then the Number to be divided equally, and one part served Monday Morning, the other part Tuesday Morning, and so through the week.
